There are three propositions involved in the case, namely: The overruling of the motion to quash service; the refusal to allow testimony as to the manner of service to go to the jury; and whether the verdict was contrary to law, and not supported by the evidence. Upon a full hearing of the motion to quash service the court overruled it. In support of his motion the defendant submitted affidavits and oral testimony that while attending as a witness in a trial in the state of Kansas, that Charles Rittersbacher, one of the plaintiffs, suggested to defendant to come to Oklahoma for the purpose of reaching an agreement, and effecting a compromise of their differences; that pursuant to such suggestion, and being led to believe a settlement might be effected, he came to Oklahoma, and that while in Bartlesville he was served with summons; that no settlement was made or offered to be made by plaintiff, and that the one purpose plaintiff had in the matter was to get defendant into the state *Page 428 
so that service might be had upon him. On the other hand, there was evidence that at the trial in Kansas defendant had remarked that he intended to visit his brother in Oklahoma, and thereupon the question of reaching a compromise and settlement was discussed, and it was agreed that the matter would be taken up when defendant came to Oklahoma on the visit aforesaid; that defendant made the visit to Oklahoma, and stopped off at Bartlesville; that while there he had opportunities to discuss the question of settlement, but failed to do so, and tried to evade service by going to the train and out of the state, and that he was served with summons in the act of getting on the train and trying to evade the service. The court heard all the testimony, and adjudged the weight of same, and, as the ruling is reasonably well supported by the evidence, this court will not reverse it.
As to the second proposition, we think there was no error in refusing to allow testimony as to the manner of service, and as to the method of getting defendant into the state, to go to the jury.
On the remaining proposition, we think the verdict and judgment was supported by the evidence. The note was introduced and oral testimony introduced to show the consideration and of what it consisted. There was no testimony offered in support of the allegation of fraud in procuring the note, nor the allegation of failure of consideration, and, under the record before us, it is our opinion that the judgment should be affirmed.
By the Court: It is so ordered. *Page 429